Citation Nr: 1453026	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  02-04 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1972 to July 1974 and additional reserve service thereafter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for a right knee disability and a bilateral foot disability.  The Veteran appealed the denials of service connection in this decision and the matters are now before the Board.  

This case was previously before the Board in July 2003, at which time the Board remanded it for additional development.  The requested development was completed, and thereafter, the Board denied service connection for a right knee disability and a bilateral foot disability in a November 2006 decision.  The Veteran subsequently appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claims for readjudication.  In a March 2008 Order, the Court granted the joint motion, vacated the Board's November 2006 decision, and remanded this appeal to the Board for readjudication. 

The claim was again before the Board in July 2009, at which time the Board denied service connection for the knee and feet disabilities.  The Veteran subsequently appealed to the Court and, while the case was pending, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's July 2009 decision and remand the Veteran's claims for readjudication.  In an April 2010 Order, the Court granted the joint motion, vacated the Board's July 2009 decision, and remanded this case to the Board for readjudication.

The Board addressed these claims in November 2010, and remanded the matters to the RO via the Appeals Management Center (AMC) for further evidentiary development.  The Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified via video conference from the RO in Los Angeles before the undersigned Veteran's Law Judge in September 2014. 

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

The issue of entitlement to service connection for flat feet has been raised by the record in November 2001x-rays, a May 2002 VA treatment record, and a September 2014 hearing before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's right knee disability, to include osteoarthritis and degenerative joint disease, is related to active service.

2.  The evidence is at least in equipoise as to whether the Veteran's bilateral foot disability, to include hallux valgus, residuals of bunionectomies, corns, calluses, and hammertoes deformities, is related to active service. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability, to include osteoarthritis and degenerative joint disease, have been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a bilateral foot disability, to include hallux valgus, residuals of bunionectomies, corns, calluses, and hammertoes deformities, have been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases like arthritis, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word "chronic" will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability

The Veteran contends that his right knee disability stems from an in-service injury during a nighttime parachute jump in which he injured himself upon landing.  The Board notes that the Veteran's DD-214 shows his military occupational specialty (MOS) as wireman, and that one of his commendations listed is a Parachute Badge.  Additionally, in various statements, including the September 2014 video hearing, the Veteran reports parachuting numerous times with heavy equipment on his back.  The Board finds these statements credible as they are consistent with the circumstances of his service. 

The Veteran's service treatment records (STRs) do not show any complaints or treatment related to his right knee.  At the March 1972 entrance examination, June 1974 separation examination, and December 1975 reserve enlistment examination, his musculoskeletal system was found to be normal.  The Veteran indicated on the December 1975 medical history form that he had never had a "trick" or locked knee.  In a January 2011 statement in support of his claim, the Veteran explained that he did not note his knee problems on the December 1975 medical history form because he wanted to be a soldier, he could mask his pain in reserve service because it did not involve parachuting or jumping, and he felt ashamed and did not want to appear weak. 

VA treatment records from 1976 to 1977 do not show any treatment or complaints related to the Veteran's right knee.  At a May 2001 VA treatment, he reported having fallen during a parachute accident 25 years before and he felt that his current right knee pain was related to that incident.  A VA treatment magnetic resonance imaging (MRI) of the right knee from June 2001 showed an anterior cruciate ligament (ACL) tear, an oblique tear of the posterior horn of the medial meniscus, and severe osteoarthritis of the medial compartment and the medial patellar femoral compartment.  

Also in June 2001, the Veteran reported to a VA physician that he sustained the right knee injury in a parachuting accident, but that the pain to the right knee developed approximately 20 years earlier, that is, approximately 10 years after he was discharged from service. 

The Veteran has provided additional medical professionals with many statements crediting his right knee symptoms to the parachute injury in-service.  In an August 2001 orthopedic consult note, the Veteran reported to the VA doctor that he was jumping out of a plane at night and landed and twisted his right knee, that the right knee pain was going on for 20 years, and that he did not really seek medical attention.  The doctor noted that he has a history of heavy alcohol abuse.  

The Veteran reported at a September 2001 VA treatment that his knee pain had progressively worsened over the years with increased difficulty walking, going up and down stairs, and kneeling.  At a December 2001 VA physical evaluation, the Veteran reported that he had initially seen a  physician for pain after his right knee injury 26 years before and was given medications.  

At a May 2002 VA treatment, a medical professional noted that the Veteran had been using a brace and salicylate, which had helped significantly.  Similarly, a June 2002 wellness consult note states that the Veteran has been wearing a brace and taking ibuprofen one tab a day, which had helped significantly.  Likewise in September 2001 and June 2002, the Veteran reported a right knee injury from a parachute landing 26 years ago, and said that he initially saw a physician for pain and was given medication, and that the knee pain had progressively worsened over the years with increased difficulty with ambulation and stairs. 

At a March 2004 VA treatment, the Veteran was noted to have knee myalgia associated with an old trauma, and in April 2004, he was noted as having a right ACL tear with residual pain from a parachute jump many years before.  

Also in March 2004, the Veteran reported in a statement in support of his claim that he would wear wireman equipment during the parachute jumps, that he had never been hurt previously to a similar degree as the jump which caused his right knee pain, and that he went to see a doctor who proscribed him Darvon medication and ordered 3 days of rest.  He also contended that he hid his pain and dealt with it through alcohol abuse.  He related similar facts in his April 2002 Substantive Appeal (VA Form 9) in which he contended that his knee injury occurred in 1974 during a night parachute jump, that he had a lot of pain and swelling, and that he was treated the next day at a clinic with bed rest and Darvon medication.

In a June 2004 VA preoperative evaluation, the Veteran was found to be able to walk for half a block due to a leg injury from his military service.  A July 2004 VA treatment note indicates that the Veteran had injured his knee while he was a paratrooper, and had improved with therapy, which included wearing a hinged knee brace and steroid injections.  

In October 2004, progress notes show that the Veteran had received a steroid injection for relief.  An August 2006 VA orthopedics note shows that he received yet another steroid injection.  The orthopedics doctor noted that the Veteran was a paratrooper in the military with multiple jump injuries and that his x-rays show severe end-stage post-traumatic arthritis.  Furthermore, the doctor assessed the Veteran with severe arthritis that is most likely post-traumatic arthritis, and determined that it is the sequellae of his in-service paratroop jump injuries.  

In an October 2009 orthopedic surgery consult note, the medical professional noted that the Veteran had end-stage degenerative joint disease of the right knee due to an injury connected to service.  The medical professional also assessed that the Veteran's severe arthritis is most likely post-traumatic arthritis and a sequellae of his paratroop jump injuries, and that the Veteran remains substantially disabled by his severe, end-stage, knee arthritis.

The Veteran was afforded a VA examination for the right knee disability in December 2010 in which the VA examiner opined that the Veteran's knee condition was less likely than not related to military service.  The examiner provided a rationale that although the Veteran had been adamant about his having had a parachuting accident while in the military, the service records make no mention at all of any right knee injury or condition, including military reserve history that the Veteran himself completed.  He noted that the first mention of any knee pain was in July 2000, and that approximately 26 years after the alleged in-service injury, in June 2001, an MRI showed an ACL tear, meniscal tear, and severe osteoarthritis.  The examiner posed that if the injury in the military caused ACL and meniscal tears there would most definitely have been treatment records, and mention would have been made in the history or physicals after such significant injury, and he noted that formation of arthritis takes years of progression to become severe.  Lastly, he points to the Veteran's statement from June 2001 in which he reported to a VA physician that the right knee pain began approximately 20 years ago and 10 years after discharge from service. 

In a hearing before the Board in September 2014, the Veteran contended that he was carrying heavy equipment when he injured himself during the parachute jump.  He alleged that it was his first night jump.  He also stated that he saw a medic after the injury, had his leg x-rayed which revealed a small fracture in the leg, and the medic prescribed him Darvon medication and rest.  He reported back to duty after 3 days.  

The Veteran has alleged that his right knee disability began in service after a parachute jump, that he has had painful symptoms following service associated with the right knee, and that he used alcohol to self-medicate himself.  The Veteran is competent to report that he had pain in his right knee since injuring himself during a parachute jump during his active service.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  His statements are competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran's statements to the Board and medical professionals have been consistent throughout the long procedural history of this appeal.  Thus, the Board finds competent and credible the Veteran's statements concerning the in-service injury, and the Board finds them persuasive despite the lack of in-service notation of a right knee injury.  

The Board notes that in August 2006 and October 2009 VA treatment records; the Veteran's right knee disability was assessed as sequellae of his in-service paratroop jump injuries.  These two treatment records are in stark contrast to the December 2010 VA examination in which the VA examiner determined that the right knee disability was less likely than not related to military service.  He reached this conclusion by noting that the Veteran's STRs do not mention treatment or diagnosis of this condition, that this injury would show up in his history or physicals because it is a serious injury, and that the gap between the in-service injury and when the Veteran sought treatment was 26 years long.  In essence, the examiner came to his conclusion about the etiology of the right knee disability by determining that the Veteran's statements about the in-service injury were not credible.  

The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Furthermore, the Veteran has explained that he was prescribed medication and rested for 3 days before returning to duty.  The Veteran has also stated that he did not mention the right knee injury in his December 1975 medical history form because he wanted to be a soldier, he could mask his pain in reserve service because it did not involve parachuting or jumping, and he felt ashamed and did not want to appear weak.  As previously stated, the Board finds the Veteran's lay statements concerning the in-service injury to be credible.  Thus, the Board affords the August 2006 and October 2009 nexus opinions in favor of service connection greater weight and probative value than the December 2010 VA examiner's opinion because the examiner based his opinion upon a finding that the Veteran's statements of an in-service injury were not credible. 

Given the Veteran's consistent lay statements and the VA orthopedic treatment notes, the Board finds the evidence to be in relative equipoise in showing that the Veteran's current right knee disability is as likely as not the result of military service.  Therefore, after applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Foot Disorder

The Veteran contends that his bilateral foot disability, including bunions, hammer toes, calluses, corns, and pes planus, stem from his problems with in-service boots and constant marching.  The STRs show that in October 1973 the Veteran complained of painful calluses on both feet.  In January 1974, he complained of calluses and corns on his left foot.  He said that his combat boots caused pressure on his corns and that he had been using Freezone on them.  February 1974 treatment notes indicate that the Veteran had calluses on the dorsal areas of toes 2, 3, and 4 of the left foot.  The calluses were scraped the following week.  Later in February 1974, he was noted to have plantar verruca on the second metatarsal heads of both feet.  The June 1974 separation examination and December 1975 reserve entrance examinations were normal, with no mention of any foot complaints or abnormalities.  He indicated on the December 1975 medical history report that he had never had any foot trouble; however, as previously stated, the Veteran explained in January 2011 that he did not note any symptoms because he was ashamed and did not want to appear weak, and it is clear from the STRs that he did have foot trouble in service.

The 1976 and 1977 VA treatment records do not show any complaints or treatment related to the Veteran's feet.  At a May 2001 VA treatment, the Veteran was reported to have bilateral bunions.  November 2001 x-rays of his feet showed no acute osseous injury or significant degenerative disease.  There was moderate heterozygous deformity in the left foot, mild hallux valgus deformity in the right foot, and bilateral minimum flatfoot deformity.  When the Veteran's feet were examined in November 2001, he had bilateral hallux valgus deformities and calluses that were just above the bunions and on the heels.  VA treatment records show that he underwent a left bunionectomy in December 2001.  December 2001 x-rays of the left foot showed osteotomy of the first metatarsal head for hallux valgus correction with anatomic alignment.  He underwent a right bunionectomy in January 2002.  March 2002 and October x-rays of the right foot showed anatomic alignment.  At a September 2002 VA treatment, the Veteran complained of irritation and pain.  Subsequently, he has had surgical screws removed from his right and left feet.

At a May 2002 VA treatment, the Veteran complained of painful calluses on both feet that he said had been present since his military service.  He reported that his feet always hurt on the bottom, especially in the morning.  He was also bothered by flat feet, which were to be corrected by orthotics.  

At an October 2004 VA treatment, the Veteran reported that his foot orthotics had worn out and that he had not had podiatry treatment for two years.  He also noted a recurrence of bilateral foot pain involving the lateral aspects.  In November 2004, he received VA podiatry treatment, and he stated that his pain was resolved with orthotics, but that they were not working as well.  The treatment record noted that he had been a paratrooper, and that his pain had developed 27 or 28 years earlier, during his military service.  

A September 2009 letter from a VA attending podiatrist states that the Veteran has a history of chronic left foot pain that he states began during basic training in 1974 due to new boots that he was required to wear and the activities he was required to do.  The Veteran also reported that he had an injury to the left foot and right knee during a night jumping maneuver when he landed on asphalt with his left foot.  He stated that he could deal with the chronic pain because he was young, but that the pain had persisted and has gotten worse.  The podiatrist noted that the Veteran was treated with surgical correction of bunion and hammertoe deformities, but that he currently complained of continued diffuse pain to the left foot, mainly in the forefoot associated with the toes and the ball of his left foot.

The VA podiatrist stated that while it is medically acceptable that hallux valgus and hammertoe deformities are related to a genetic predisposition, it is clear that repetitive injury, marching, and ill-fitting shoe gear can all contribute to developing pain and worsening of the deformities.  He opined that it is likely that the Veteran's condition has been exacerbated by his military service and has been an ongoing and chronic problem for him for many years beginning in 1974. 

The Veteran had a VA examination in December 2010 in which the examiner came to a different conclusion, namely, that it is less likely than not that the Veteran's bilateral foot condition is related to service.  He diagnosed the Veteran with status post bilateral bunionectomies and suggestive of left second toe hammertoe repair, and he found after examining x-rays of the Veteran's feet that there was no evidence of osseous injury in either foot, but that the left foot showed an old fracture deformity distal aspect of proximal phalanx of the second toe.  The examiner determined that although the Veteran performed parachute jumping and running, there was no indication of any in-service event having occurred.  He reasoned that bunions and hammertoe deformities are developmental, and they are far less likely than not related to remote events such as military training exercises.  He also opined that any corns or calluses the Veteran had then appear to have been treated, and that they are not a significant current problem.  

A June 2014 VA primary care note reports that the Veteran had a left foot neuroma excision in November 2012, a left second hammertoe repair in December 2008, a right bunionectomy with hardware removal in January 2002 and October 2002, and a left bunionectomy in December 2001. 

During the September 2014 hearing before the Board, the Veteran relayed that he was given new boots during military service and that he first complained to a medic about a foot condition during basic training in 1972.  He noted that his feet would slide around in the shoes during exercises, and one of his toes started turning and began to go on top of the other toes and progressively got worse in service.  However, he dismissed these symptoms because he wanted to be a soldier.  He also reported that he injured the arches in his feet from jumping from the plane and up the hills, and that he developed flat feet in service.  He stated that he dealt with these symptoms by self-medicating with alcohol.

It is clear from the STRs that the Veteran had medical problems with his feet in service, including calluses and corns.  It is also clear that the Veteran has current symptoms and diagnoses associated with his feet.  Thus, the remaining issue is whether the Veteran's current bilateral foot disability is related to service.  

As previously stated, the Veteran is competent to report lay-observable events and the presence of a disability or symptoms of that disability if observable by a lay person.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331.  The Board finds the Veteran's lay statements competent and credible, and it finds them to be probative on the issues of an in-service event and continuous symptoms because the symptoms and their onset are observable by a lay person.  

The December 2010 VA examiner reasoned that there is no indication of any in-service event occurring, that bunions and hammertoe deformities are developmental, and that the Veteran's calluses and corns had been treated and are not a significant current problem.  The Board acknowledges that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2014); see Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

In this case, a VA attending podiatrist determined in September 2009 that while hallux valgus and hammertoe deformities are related to a genetic predisposition, it was clear that repetitive injury, marching, and ill-fitting shoe gear can all contribute to developing pain and worsening of these deformities.  He concluded that it is likely that the Veteran's condition was exacerbated by his military service, and that he has had chronic problems ever since.  The Board affords the September 2009 opinion greater weight because the December 2010 VA examiner based his opinion upon a finding that the Veteran's statements were not credible, which is in contrast to the Board's conclusion.

Thus, the Board finds the evidence to be at least in relative equipoise in showing that the Veteran's current bilateral foot disability is as likely as not the result of military service.  Therefore, after applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006). 
In the present case, the Board is granting the claims for service connection for a right knee disability and bilateral foot disability.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Entitlement to service connection for a right knee disability, to include osteoarthritis and degenerative joint disease, is granted.

Entitlement to service connection for a bilateral foot disability, to include hallux valgus, residuals of bunionectomies, corns, calluses, and hammertoes deformities, is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


